Citation Nr: 1708059	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for total left hip arthroplasty.

2.  Entitlement to an evaluation in excess of 50 percent for status post total right hip arthroplasty, prior to May 12, 2015 and from July 1, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A June 2015 rating decision granted a temporary 100 percent evaluation from May 12, 2015 to July 1, 2016, based on implantation of a prosthesis for status post total right hip arthroplasty.  

In June 2012, February 2016 and September 2016, the Board remanded the issues on appeal for addition development and consideration.  

As noted by the Board in September 2016, in a May 1995 statement, the Veteran stated that he had extreme pain in his prostate and groin and was having difficulty performing sexually.  These potential claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right and left hip disabilities are manifested by symptoms and impairment that warrant ratings higher than the existing ratings of 50 percent for each hip.

When evaluating joints that have painful motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that testing of the range of motion of the joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.  38 C.F.R. § 4.59; see Correia v. McDonald, 28 Vet. App. 158 (2016).  In the September 2016 remand, the Board instructed the RO to provide the Veteran a new VA medical examination of his hips.  The instructions for the examination included testing in each hip the range of motion on both active and passive motion, and in weight-bearing and non-weight-bearing.  The Veteran had an examination of his hips in October 2016.  The examiner reported the range of motion of each hip, but did not specifically report the range in active motion and the range in passive motion. For each hip the examiner answered a question as to whether there was evidence of pain with weight-bearing, but the examiner did not report the range of motion with weight-bearing and the range of motion with non-weight-bearing.  In addition, in a December 2016 addendum, the examiner noted reviewing a radiology report of the hips.  The diagnosis was status post bilateral hip replacement with possible right hip prosthesis loosening vs. infection vs. post-op changes.  The examiner instructed the Veteran to follow-up with his orthopedic surgeon for further evaluation.  The examiner could not determine if the Veteran had true hip prosthesis loosening vs. infection vs. post-op changes without resorting to mere speculation.

The Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  See Stegall v. West, 11 Vet. App. 268 (1998).  In light of the Court's decisions in Stegall and Correia, and the VA examiner's statement, the Board is remanding the case for a new examination of the Veteran's hips, with detailed findings to specifically include the ranges of motion for each hip in active motion, passive motion, weight-bearing, and non-weight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left hip and right hip disabilities. 

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left hip joints.    If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note extension, flexion, abduction, adduction and rotation of each thigh and whether ankylosis exists in either hip. 

All objective and subjective symptoms should be reported in detail. 

2. Then readjudicate the claims on appeal. If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






